Order entered November 2, 2018




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-18-00613-CV

       ENVISION REALTY GROUP, LLC AND JACKSON POTTER, AND THEIR
                   ATTORNEY DAVID J. POTTER, Appellants

                                                V.

                                   CHUAN C. CHEN, Appellee

                        On Appeal from the 134th Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. DC-17-16534-G

                                            ORDER
           As directed to do so, appellants have filed written verification of payment of the

reporter's fee. Accordingly, we ORDER Vielica Dobbins to file the reporter's record no later

than November 26, 2018.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Dobbins and the

parties.

           .


                                                       /s/   DAVID EVANS
                                                             JUSTICE